2021 WI 55

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2020AP725-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Christopher S. Petros, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Christopher S. Petros,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST PETROS

OPINION FILED:         June 9, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                      2021 WI 55


                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.   2020AP725-D


STATE OF WISCONSIN                         :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Christopher S. Petros,
Attorney at Law:

Office of Lawyer Regulation,
                                                                   FILED
           Complainant,                                        JUN 9, 2021

      v.                                                         Sheila T. Reiff
                                                              Clerk of Supreme Court

Christopher S. Petros,

           Respondent.




      ATTORNEY    disciplinary     proceeding.         Attorney's         license

revoked.



      ¶1   PER   CURIAM.    We   review   the    report     of    the    referee,

Reserve Judge William M. Gabler, Sr., recommending that this

court revoke Attorney Christopher S. Petros' license to practice

law in Wisconsin, require him to pay $5,000 in restitution to

the father of a former client, and require him to pay the full

costs of this disciplinary proceeding, which total $3,910.22 as

of February 3, 2021.       Because no appeal has been filed in this
                                                                            No.    2020AP725-D



matter,      our   review    proceeds        pursuant        to    Supreme        Court    Rule

(SCR) 22.17(2).1

       ¶2     Attorney      Petros     was       admitted         to    practice     law     in

Wisconsin in June 2009.              His address listed with the State Bar

of    Wisconsin    is    Petros      Law   Firm       LLC,    in       Hudson,     WI.      His

Wisconsin law license is suspended for both administrative and

disciplinary reasons.

       ¶3     Attorney      Petros     has        a     considerable           disciplinary

history.      In 2014, Attorney Petros received a 90-day suspension

of his Wisconsin law license as reciprocal discipline to that

imposed by the Minnesota Supreme Court in 2013.                              The Minnesota

suspension      was     based   on    misconduct         that      included       submitting

false evidence and making false statements to the Director of

the    Minnesota      Office    of    Lawyers         Professional          Responsibility;

failing to notify a client of a hearing; lying to the court

through       an      associate        and        failing              to    correct        the

misrepresentations he caused to be made to the court; failing to

timely notify clients of their appeal rights and that he would
not file an appeal on their behalf; and failing to diligently

pursue a client's case, communicate with that client, and timely

       1   SCR 22.17(2) provides:

            If no appeal is filed timely, the supreme court
       shall review the referee's report; adopt, reject or
       modify the referee's findings and conclusions or
       remand the matter to the referee for additional
       findings;   and   determine  and   impose  appropriate
       discipline.   The court, on its own motion, may order
       the parties to file briefs in the matter.


                                             2
                                                                            No.    2020AP725-D



return the client's property.                     In re Disciplinary Proceedings

Against Petros, 2014 WI 1, 351 Wis. 2d 775, 841 N.W.2d 47.

    ¶4      In 2017, Attorney Petros received a consensual public

reprimand for failing to prepare a contract he was hired to

prepare; failing to provide advance notice of a withdrawal of

fees from trust; failing to materially advance a matter for a

different client; and failing to timely respond to the Office of

Lawyer     Regulation's         (OLR)    investigations             in      both    matters.

Public     Reprimand       of        Christopher        S.        Petros,     No.     2017-8

(electronic      copy    available       at       https://compendium.wicourts.gov/

app/raw/002974.html).

    ¶5      By    our    decision       of    July     22,    2020,      Attorney     Petros

received a two-year suspension for 24 counts of professional

misconduct, which included misappropriating client funds from a

vulnerable client, lying to clients about the status of their

cases,   repeatedly       failing       to    respond        to   clients,        failing   to

appear in court, and repeatedly failing to respond to inquiries

from the OLR.           In re Disciplinary Proceedings Against Petros,
2020 WI 71, 393 Wis. 2d 411, 946 N.W.2d 126.

    ¶6      On April 8, 2020, the OLR filed a complaint against

Attorney    Petros       and    an    order       to   answer.           Attorney     Petros

admitted service of the documents by an Admission of Service.

The complaint alleged 16 counts of misconduct and spanned 80

numbered paragraphs, not including the OLR's unnumbered prayer

for relief, which requested license revocation, restitution, and

costs.


                                              3
                                                                     No.    2020AP725-D



      ¶7     On    March      27,   2020,   Attorney     Petros      filed     a   one-

sentence answer to the complaint, which stated, in its entirety:

"The Respondent, here by [sic] denies the allegations 1-16 in

the complaint of the Office of Lawyer Regulation."

      ¶8     On June 1, 2020, the OLR's counsel filed a "Motion For

A More Definite Statement."               At a June 15, 2020 motion hearing,

held via Zoom, the parties advised the referee they had agreed

that Attorney Petros would file an amended answer by June 19,

2020.

      ¶9     According to the referee's report, on or about June

24, 2020, the OLR received an unsigned and undated letter from

Attorney Petros on June 24, 2020, which Attorney Petros referred

to   as    his    "response    to   complaint."      The      OLR   forwarded      this

document to the referee via email on June 29, 2020.                        Contrary to

SCR 22.13(5), Attorney Petros did not file this document with

the court or serve a copy on the referee.                 The document does not

appear in the record.

      ¶10    On July 14, 2020, the referee conducted a telephone
scheduling conference at which the OLR's counsel and Attorney

Petros      participated.           The    parties   agreed        upon    dates    and

deadlines        that   the   referee      formalized    in    a    July     15,   2020

scheduling order sent to the parties.                   Among other things, the

scheduling order set a discovery deadline of October 2, 2020, a

witness list deadline of November 13, 2020, and an exhibit list

deadline of December 11, 2020, by which date the parties were

also required to exchange and file exhibits.                        The scheduling
order also set an evidentiary hearing date of January 12, 2021.
                                            4
                                                                    No.    2020AP725-D



       ¶11     In a letter dated November 3, 2020 and sent to the

referee and Attorney Petros by U.S. mail and email, the OLR's

counsel advised that he had been unable to contact Attorney

Petros by telephone or in writing.                 The OLR's counsel asked the

referee to set the matter for a status conference.

       ¶12     The referee scheduled a status conference for November

10, 2020, to be held via Zoom.                   The referee sent an email to

both parties listing the date and time of the status conference,

and the OLR also sent Attorney Petros written notice of the

hearing by email and U.S. mail.

       ¶13     Attorney Petros did not appear at the November 10,

2020    status      conference.       At   the    hearing,    the   OLR's    counsel

reported that, in addition to sending written notice to Attorney

Petros    of    the    status    conference,       counsel    had   made    numerous

attempts     to     contact    Attorney    Petros      by   mail,   telephone,    and

email in July, August, and September of 2020, with no response.

The OLR's counsel also reported that Attorney Petros had failed

to respond to discovery requests that the OLR sent him in August
2020.

       ¶14     By motion dated November 24, 2020, the OLR moved for

sanctions——namely, the striking of Attorney Petros' answer——and

for entry of default judgment.

       ¶15     On   November    30,   2020,      the   referee   issued     an   order

requiring Attorney Petros to file any objections to the OLR's

motion on or before December 11, 2020.                      The referee sent the

order to Attorney Petros via email and U.S. mail.                           Attorney
Petros did not respond.
                                           5
                                                                 No.     2020AP725-D



     ¶16   Attorney Petros disregarded other deadlines as well.

He filed nothing within the deadlines for the filing and service

of witness and exhibit lists and exhibits.                       He provided no

response to the OLR's discovery requests.

     ¶17   On January 6, 2021, the referee filed his report and

recommendation.           Consistent     with    this        court's      precedent

instructing that a timely answer in a disciplinary case may be

stricken   and    default     judgment      entered     when    the      responding

attorney has engaged in egregious or bad faith conduct, the

referee wrote:

     Mr. Petros barely adequately answered the allegations
     in OLR's complaint, he hasn't met any of the deadlines
     in the Scheduling Order, he hasn't responded to OLR's
     discovery requests, he hasn't responded to [the OLR's
     counsel's] repeated attempts to contact him, he missed
     the November 10, 2020 Zoom status conference, and he
     hasn't responded to the Order To Show Cause.    For an
     experienced lawyer, like Mr. Petros, I find his
     shortcomings constitute egregious non-action and bad
     faith, and . . . [a] tacit concession that he has no
     viable defense to any of the allegations in the OLR
     complaint.   Therefore, I recommend the Supreme Court
     accept my findings and suggestion that Attorney
     Petros's pleadings be stricken and that he be found in
     default.
     ¶18   Although the referee's report does not expressly state

that the referee accepted as true all of the allegations of the

OLR's   complaint,   the    report     does   state   that      Attorney     Petros

committed each of the 16 counts of misconduct alleged in the

OLR's complaint.      This conclusion indicates that the referee

accepted as true all of the allegations of the complaint.

     ¶19   The OLR's complaint describes Attorney Petros' conduct
in   connection    with     his   representation        in     several     matters.

                                        6
                                                                       No.    2020AP725-D



Repeating all of the allegations of each separate matter here is

not necessary.       The following summaries will suffice.

      ¶20    The first two matters consisted of a probate matter

and a related civil case.             Attorney Petros practiced law with a

suspended     law    license;       failed       to   tell    the   court,     opposing

counsel,     and     his     clients     about        his     license        suspension;

misrepresented to the court the status of his efforts to get his

license     reinstated;      and    failed       to   cooperate     with      the    OLR's

investigation into these matters.

      ¶21    The    third    matter     consists         of   two    criminal        cases

involving the same client.              In one of the criminal cases (a

probation revocation matter), Attorney Petros failed to deposit

a $2,500 advanced fee paid by the client's father (A.M., Jr.)

into his trust account.             In the second criminal case (a felony

charge against the client), the State Public Defender appointed

Attorney Petros to represent the client due to the client's

indigency.     Attorney Petros then accepted a $5,000 advanced fee

payment     from    A.M.,   Jr.     without      disclosing     that    he     had    been
appointed     by    the     State    Public       Defender.         Attorney        Petros

withdrew the $5,000 advanced fee from his trust account without

providing the required advance notice to his client.                            In both

criminal cases, Attorney Petros failed to enter into a written

fee   agreement     communicating       the      scope   of    representation,         the

basis or rate of the fee, and the purpose and effect of the

advanced fee.       Attorney Petros also failed to cooperate with the

OLR's investigation into these matters.


                                             7
                                                                No.   2020AP725-D



    ¶22       In   the    fourth   and   fifth   matters,     Attorney   Petros'

clients       filed       grievances      against     him      that      prompted

investigations by the OLR, with which Attorney Petros failed to

fully     cooperate.        The    OLR   ultimately    determined     that     the

evidence did not support a rule violation other than Attorney

Petros' failure to cooperate with the OLR's investigations.

    ¶23       Attorney     Petros'     misconduct,    as    determined    by   the

referee, consisted of the following:

             One count (Count 1) of failing to promptly provide

              written notification to the court and opposing counsel

              of    his     law      license     suspension,     contrary       to

              SCR 22.26(1)(c),2 enforceable via SCR 20:8.4(f);3




    2  SCR 22.26(1)(c) provides that, on or before the effective
date of a license suspension, an attorney whose license is
suspended shall:

         Promptly provide written notification to the
    court or administrative agency and the attorney for
    each party in a matter pending before a court or
    administrative agency of the suspension or revocation
    and of the attorney's consequent inability to act as
    an attorney following the effective date of the
    suspension or revocation. The notice shall identify
    the successor attorney of the attorney's client or, if
    there is none at the time notice is given, shall state
    the client's place of residence.
    3  SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."


                                         8
                                                                         No.     2020AP725-D



           Two counts (Counts 2 and 8) of practicing law after

            his     law   license        had       been     suspended,        contrary    to

            SCR 22.26(2),4 enforceable via SCR 20:8.4(f);

           One   count    (Count        3)       of     knowingly      making    a   false

            statement of fact or law to a tribunal, contrary to

            SCR 20:3.3(a)(1);5

           Seven    counts   (Counts             4-6,    9,   14-16)    of    failing   to

            cooperate     with      an     OLR         investigation,         contrary    to

            SCR 22.03(2)6     and/or           SCR       22.03(6),7     enforceable      via

            SCR 20:8.4(h);8

    4   SCR 22.26(2) provides:

         An attorney whose license to practice law is
    suspended or revoked or who is suspended from the
    practice of law may not engage in this state in the
    practice of law or in any law work activity
    customarily done by law students, law clerks, or other
    paralegal personnel, except that the attorney may
    engage in law related work in this state for a
    commercial employer itself not engaged in the practice
    of law.
    5  SCR 20:3.3(a)(1) provides: "A lawyer shall not knowingly
make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously
made to the tribunal by the lawyer."
    6   SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.    The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.    Following receipt
                                                    (continued)
                                              9
                                                           No.    2020AP725-D



            One count (Count 7) of failing to notify his clients

             by   certified   mail   of   his   law   license    suspension,

             contrary    to    SCR    22.26(1)(a),9     enforceable      via

             SCR 20:8.4(f);

            One count (Count 10) of failing to place advanced fees

             into his trust account, contrary to SCR 20:1.5(f);10


    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present any
    information deemed relevant to the investigation.
    7  SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's willful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    8  SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."
    9    SCR 22.26(1)(a) provides:

         On or before the effective date of license
    suspension or revocation, an attorney whose license is
    suspended or revoked shall do all of the following:
    Notify by certified mail all clients being represented
    in pending matters of the suspension or revocation and
    of the attorney's consequent inability to act as an
    attorney   following   the  effective   date  of   the
    suspension or revocation.
    10   SCR 20:1.5(f) provides:

         Except as provided in SCR 20:1.5(g), unearned
    fees and funds advanced by a client or 3rd party for
    payment of fees shall be held in trust until earned by
    the lawyer, and withdrawn pursuant to SCR 20:1.5(h).
                                                    (continued)
                                     10
                                                              No.   2020AP725-D



            One count (Count 11) of engaging in conduct involving

             dishonesty,     fraud,    deceit,     or    misrepresentation,

             contrary to SCR 20:8.4(c);11

            One count (Count 12) of failing to have a written fee

             agreement memorializing the terms, scope, and fees for

             representation,     and   the   purpose    and   effect   of   the

             advanced     fee,   contrary     to   SCR 20:1.5(b)(1)12       and

             SCR 20:1.5(b)(2);13 and



    Funds advanced by a client or 3rd party for payment of
    costs shall be held in trust until the costs are
    incurred.
    11 SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
             12   SCR 20:1.5(b)(1) provides:

         The scope of the representation and the basis or
    rate of the fee and expenses for which the client will
    be responsible shall be communicated to the client in
    writing, before or within a reasonable time after
    commencing the representation, except when the lawyer
    will charge a regularly represented client on the same
    basis or rate as in the past.     If it is reasonably
    foreseeable that the total cost of representation to
    the client, including attorney's fees, will be $1000
    or less, the communication may be oral or in writing.
    Any changes in the basis or rate of the fee or
    expenses shall also be communicated in writing to the
    client.
    13 SCR 20:1.5(b)(2) provides:      "If the total cost of
representation to the client, including attorney's fees, is more
than $1000, the purpose and effect of any retainer or advance
fee that is paid to the lawyer shall be communicated in
writing."


                                       11
                                                                       No.    2020AP725-D



              One count (Count 13) of withdrawing an advanced fee

               from his trust account without providing the required

               advance     notice     to     his       client    in    violation      of

               SCR 20:1.5(h)(1).14

      ¶24      Consistent     with     the       OLR's     request,     the     referee

recommended that this court revoke Attorney Petros' Wisconsin

law   license     as     discipline    for       his    misconduct.      The    referee

further recommended that this court order Attorney Petros to pay

restitution to A.M., Jr. for the $5,000 advanced fee that he

paid Attorney Petros to represent his son without knowledge that

Attorney Petros had been appointed for that task by the State

Public Defender.          The referee also recommended that this court

order Attorney Petros to pay the full costs of this proceeding.

      ¶25      Attorney    Petros     did    not       appeal   from   the    referee's

report and recommendation.             Thus, we proceed with our review of


      14   SCR 20:1.5(h)(1) provides:

           At least five business days before the date on
      which a disbursement is made from a trust account for
      the purpose of paying fees, with the exception of
      contingent fees or fees paid pursuant to court order,
      a lawyer shall transmit to the client in writing all
      of the following:

           a. An itemized bill or other accounting showing
      the services rendered.

           b. Notice of the amount owed and the anticipated
      date of the withdrawal.

           c. A statement of the balance of the client's
      funds in the lawyer's trust account after the
      withdrawal.


                                            12
                                                                   No.     2020AP725-D



the matter pursuant to SCR 22.17(2).                    We review a referee's

findings of fact subject to the clearly erroneous standard.                          See

In re Disciplinary Proceedings Against Eisenberg, 2004 WI 14,

¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                    We review the referee's

conclusions of law de novo.            Id.    We determine the appropriate

level of discipline independent of the referee's recommendation.

See In re Disciplinary Proceedings Against Widule, 2003 WI 34,

¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

    ¶26    In light of Attorney Petros' noncompliance with the

scheduling order deadlines, failure to cooperate with discovery

requests, failure to appear for the November 10, 2020 status

conference,     and     failure   to   respond    to     the    OLR's    motion      for

sanctions and default judgment, we deem it appropriate to strike

his answer to the OLR's complaint and declare him in default.

See In re Disciplinary Proceedings Against Kelly, 2012 WI 55,

¶24, 341 Wis. 2d 104, 814 N.W.2d 844 (holding that respondent-

lawyer's repeated refusals to engage in the disciplinary process

constituted egregious conduct that merited the striking of his
answer    and        proceeding   on   the    allegations         of     the     OLR's

complaint).

    ¶27    We        further   agree   with      the    referee     that       license

revocation      is    the   appropriate   sanction.            "Revocation      of   an

attorney's license to practice law is the most severe sanction

this court can impose.            It is reserved for the most egregious

cases."   In re Disciplinary Proceedings Against Cooper, 2013 WI

97, ¶34, 351 Wis. 2d 350, 839 N.W.2d 857.


                                        13
                                                                               No.     2020AP725-D



      ¶28    This     case       fits        that       description.             The     referee

correctly        pointed    out       in    his        report     that    we    have     imposed

revocation when the respondent-lawyer has engaged in a clear

pattern     of    substantial,          repeated             violations   of     disciplinary

rules.      See Kelly, 341 Wis. 2d 104 (revocation where respondent-

lawyer committed 51 counts of misconduct, including failure to

communicate with clients, failure to refund advanced fees when

work not completed, and failure to respond to OLR requests for

information);       In     re    Disciplinary            Proceedings       Against       Runyon,

2020 WI 74, 393 Wis. 2d 612, 948 N.W.2d 62 (revocation imposed

where     respondent-lawyer                with        lengthy     disciplinary          history

committed 23 counts of professional misconduct in four client

matters, including converting thousands of dollars that belonged

to   several      clients       and    failing          to    cooperate    with      the    OLR's

investigations into these matters).

      ¶29    Such a clear pattern of misconduct is present here.

Since Attorney Petros' licensure in Wisconsin in 2009, he has

consistently been in ethical trouble, with discipline imposed
against him 2013 (in Minnesota), 2014 (as discipline reciprocal

to that imposed by Minnesota), 2017, 2020, and again now, in

2021.       There are common themes to his misbehavior:                                 lack of

candor, both by omission and by direct misrepresentation; money

mishandling;        failure       to        diligently           pursue    cases;          and   a

persistent failure to cooperate with the OLR.                              Attorney Petros

appears uninterested in honest, responsible advocacy, and tends

to dodge or disappear altogether when called to account for his
actions.      Our profession has no place for persons who cannot be
                                                  14
                                                                         No.    2020AP725-D



counted on to follow the                  basic      standards and procedures set

forth in our ethical rules.                   Attorney Petros' law license must,

therefore, be revoked.

       ¶30    We further agree with the referee that Attorney Petros

must    repay      A.M.,      Jr.   the    $5,000      advanced    fee     he    paid   for

Attorney      Petros     to    represent       his    son     without   knowledge       that

Attorney Petros had been appointed for that task by the State

Public Defender.

       ¶31    We further conclude that Attorney Petros shall bear

the    full   costs      of    this    disciplinary          proceeding,    which   total

$3,910.22 as of February 3, 2021.

       ¶32    IT    IS   ORDERED       that     the    license    of    Christopher      S.

Petros to practice law in Wisconsin is revoked, effective the

date of this order.

       ¶33    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Christopher S. Petros shall pay restitution of

$5,000 to A.M., Jr.

       ¶34    IT IS FURTHER ORDERED that within 60 days of the date
of this order, Christopher S. Petros shall pay to the Office of

Lawyer    Regulation          the     costs    of     this    proceeding,       which   are

$3,910.22 as of February 3, 2021.

       ¶35    IT IS FURTHER ORDERED that payment of restitution is

to be completed prior to paying costs to the Office of Lawyer

Regulation.

       ¶36    IT IS FURTHER ORDERED that Christopher S. Petros shall

comply, if he has not already done so, with the requirements of


                                               15
                                                 No.   2020AP725-D



SCR 22.26 pertaining to the duties of a person whose license to

practice law in Wisconsin has been revoked.




                               16
    No.   2020AP725-D




1